856 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Ellis BURLESON, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA, Peter Roda, Judge, Solicitor,Buncombe County Superior Court, Defendants-Appellees.
No. 88-6657.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Aug. 15, 1988.

Charles Ellis Burleson, appellant pro se.
Richard Norwood League, Office of Attorney General of North Carolina, for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and ERVIN, Circuit Judges.
PER CURIAM:


1
Charles Ellis Burleson appeals from the district court's order denying relief afforded under 42 U.S.C. Sec. 1983 and 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Burleson v. State of North Carolina, C/A No. 88-14-A-C (W.D.N.C. Apr. 25, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.  Leave to proceed in forma pauperis is granted.


2
AFFIRMED.